Citation Nr: 1710124	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  08-33 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for carpal tunnel syndrome of the left upper extremity with ulnar neuropathy, to include whether a separate rating for peripheral neuropathy of the left upper extremity is warranted.

2.  Entitlement to service connection for right cervical radiculopathy.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from September 1963 to September 1971 and December 1971 to November 1984.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The claims were subsequently remanded in July 2012.

The Board notes that the Veteran filed claims for an increased rating for left ulnar neuropathy on June 7, 2007, and service connection for bilateral carpal tunnel syndrome on July 10, 2007, that were denied in the February 2008 rating decision on appeal.  The Veteran substantively appealed the claim for service connection for bilateral carpal tunnel syndrome but declined to appeal the claim for an increased rating for left ulnar neuropathy.  Instead, he initiated a claim of entitlement to service connection for peripheral neuropathy of the left upper extremity on October 21, 2008.  The July 2012 Board remand noted that the October 2008 peripheral neuropathy claim was treated as a new claim for an increased rating of the Veteran's service-connected left ulnar neuropathy by the RO, which denied an evaluation in excess of 10 percent in the June 2009 rating decision on appeal.  Based on the foregoing, the issues certified to the Board included entitlement to service connection for bilateral carpal tunnel syndrome and entitlement to an evaluation in excess of 10 percent for left ulnar neuropathy, to include whether a separate rating was warranted for peripheral neuropathy.  

During the pendency of the appeal, a March 2017 rating decision granted a 20 percent evaluation for carpal tunnel syndrome of the left upper extremity with ulnar neuropathy, effective July 10, 2007, and a 10 percent rating for carpal tunnel syndrome of the right upper extremity.  The March 2017 rating decision explained that the issues of carpal tunnel syndrome of the left upper extremity and left ulnar neuropathy were combined and rated together to avoid pyramiding.  See 38 C.F.R. § 4.14.  The Board notes that the grants of service connection for right and left carpal tunnel syndrome is considered a full grant of the benefit sought on appeal and the claim of entitlement to service connection for bilateral carpal tunnel syndrome is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As to the increased rating claim for carpal tunnel syndrome of the left upper extremity, the RO did not assign the maximum disability rating possible, so the appeal  for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for right cervical radiculopathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left upper extremity carpal tunnel syndrome with ulnar neuropathy has been manifested by no more than mild incomplete paralysis of the radicular nerve group.

2.  The preponderance of the evidence weighs against a finding that left upper extremity nerve impairment resulted in additional manifestations not contemplated by the rating for left carpal tunnel syndrome and ulnar neuropathy; no other nerve of the left upper extremity has been affected during the period of the claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for carpal tunnel syndrome, left extremity, with ulnar neuropathy, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8513 (2016).

2.  The criteria for a separate rating for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.14, 4.124a, Diagnostic Codes 8514-19 (2016); Esteban v. Brown, 6 Vet. App. 259 (1994).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify in this case was satisfied by June 2007 and September 2007 letters.  

The evidence includes the Veteran's service treatment records, service personnel records, post-service private and VA medical records, and lay evidence.  

The Veteran was afforded VA examinations in July 2007, June 2009, and April 2014, and additional medical opinions were provided in November 2009, February 2015, and April 2015 in response to his peripheral nerve claims.  The examination reports and medical opinions include a review of the Veteran's relevant medical history and lay testimony with a completed physical examination and other appropriate testing.  In addition, the VA examiners provided adequate rationale for the opinions stated that relying on and cited to the records reviewed and addressed all applicable rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also notes that actions requested in the prior remand have been undertaken, as adequate VA examination and medical opinions were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file. Although the Board is obligated to provide sufficient reasons and bases in support of a decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II. Legal Criteria and Analysis

Disability evaluations are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Disabilities must be viewed in relation to their history.  38 C.F.R. § 4.1.  

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA may consider assigning staged ratings if different ratings are warranted for different time periods based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the degree of disability, the benefit of the doubt shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  

The Veteran's carpal tunnel syndrome of the left upper extremity with ulnar neuropathy is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8513, for diseases of the peripheral nerves of all radicular groups.  

For impairment of an upper extremity, the disability rating depends on whether the extremity is the major or minor extremity.  The major extremity is the one predominantly used by the Veteran and only one extremity may be considered major.  See 38 C.F.R. § 4.69.  Here, the evidence demonstrates, and the Veteran does not dispute, that the Veteran's right upper extremity is his dominant extremity.  Therefore, assignment of a disability rating in this matter concerns his minor upper extremity.

For evaluations of the minor extremity of all radicular groups, the rating criteria provide a 20 percent evaluation for mild incomplete paralysis; a 30 percent evaluation for moderate incomplete paralysis; and a 60 percent evaluation for severe incomplete paralysis.  An 80 percent evaluation is warranted for complete paralysis of the minor extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8513 (2016).

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.

The rating schedule does not define the terms "mild," "moderate," or "severe," as used in the diagnostic codes to describe the degree of impairment.  Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  38 C.F.R. § 4.6 (2016).

After careful review of the evidence, the Board finds that the criteria for an evaluation in excess of 20 percent under Diagnostic Code 8513 are not met.  The preponderance of the evidence does not support a finding that the Veteran has had moderate incomplete paralysis of the ulnar nerve or left upper extremity.  Rather, the Veteran's left upper extremity disability has consistently been described as mild.

The Veteran's VA examinations document reports of numbness, tingling, and pain, but do not note any significant organic changes to the left upper extremity, such as muscle atrophy.  Although the Veteran also reported symptoms of weakness, the April 2014, June 2009, and July 2007 VA examinations found normal muscle strength, sensory function, and deep tendon reflexes.  Further, the April 2014 examiner opined that nerve impairment of the left upper extremity was characterized as mild incomplete paralysis of the left median and ulnar nerves and the lower radicular group.  The Board finds the April 2014 examiner's report consistent with other evidence of record indicating the Veteran's symptoms were wholly sensory during the period on appeal.  Notably, the June 2009 examiner indicated that the Veteran is able to perform activities of daily living that were only mildly affected by his symptoms.  At no time has any VA examiner or treating medical professional described the Veteran's carpal tunnel syndrome or ulnar neuropathy as "moderate" or indicated that the symptoms had a moderate impact on his ability to function.

The Board has considered granting a staged rating but for the reasons explained above has determined that a rating in excess of 20 percent for carpal tunnel syndrome of the left upper extremity with ulnar neuropathy is not warranted for any portion of the rating period.

The Board has also considered whether there is any other schedular basis for granting a higher rating but has found none, to include whether an additional separate rating for peripheral neuropathy is warranted during the period of the claim.  Here, the preponderance of the evidence supports a finding that the Veteran's symptomatology is contemplated and accounted for in his rating for ulnar neuropathy and carpal tunnel syndrome.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Moreover, the preponderance of the evidence demonstrates that Veteran does not have an additional nerve impairment diagnosis of the left upper extremity during the period of the claim that may constitute a distinct manifestation supportive of a separate rating.  See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (explaining that the rating schedule implicitly directs that a veteran may not be compensated twice for the same symptomatology, as such a result would overcompensate the veteran for the actual impairment of his earning capacity).

In response to the July 2012 remand, the Veteran was afforded an additional VA examination in April 2014 and addendum medical opinions were obtained in February 2015 and April 2015 that determined that only the left median and ulnar nerves were impaired.  The April 2014 examination report concluded that sensorimotor polyneuropathy was not considered due to minimal motor and sensory conduction abnormalities and normal studies for most muscles.  Although the report included diagnoses of mild incomplete paralysis of the median nerve, ulnar nerve, and lower radicular group of the left upper extremity, the examiner clarified in a February 2015 addendum opinion that there was no diagnosis of peripheral neuropathy of the upper or lower extremities and that confusion may have arisen due his failure to indicate the affected sides in the diagnoses section of the April 2014 disability benefits questionnaire.  The April 2015 medical opinion confirmed that the only relevant diagnoses included left carpal tunnel syndrome (median nerve) and left ulnar neuropathy.  This is consistent with the other evidence of record, to include private medical evidence that only found involvement of the left median and ulnar nerves.  As such, a separate evaluation for peripheral neuropathy of the left upper extremity is not warranted.  

Finally, the Board considered whether this claim should be referred for extra-schedular consideration or a TDIU, but finds the manifestations of the service-connected carpal tunnel syndrome of the left upper extremity with ulnar neuropathy has not resulted in frequent hospitalization, marked interference with employment, or any other governing norm.  See 38 C.F.R. § 3.321(b).  Notably, at the April 2014 examination it was found that the Veteran's peripheral nerve disorders do not impact his ability to work.  Moreover, there is no evidence of record or allegation indicating that the Veteran has symptoms of carpal tunnel syndrome or ulnar neuropathy that are not specifically contemplated by the assigned rating, that there is any additional effect caused by a combination of the disability and any other service-connected disabilities, or that the symptoms preclude him from working.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b), or further consideration of a TDIU, is not in order.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484, 495 (2016). 

Finally, the Board has considered the doctrine of reasonable doubt but determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

A rating in excess of 20 percent for carpal tunnel syndrome of the left upper extremity with ulnar neuropathy is denied.

A separate evaluation for peripheral neuropathy of the left upper extremity is denied.


REMAND

While further delay is regrettable, additional development is warranted before the claim of entitlement to service connection for right cervical radiculopathy may be decided.  Specifically, an additional medical opinion is required to address all relevant evidence of record.

The Veteran contends that his right cervical radiculopathy is caused or aggravated by service-connected diabetes mellitus because decreased blood flow to the spinal nerves due to diabetes can cause compressed nerves that result in radiculopathy.

In accordance with the July 2012 remand, the Veteran was afforded an April 2014 VA examination that confirmed a diagnosis of cervical radiculopathy of the right upper extremity.  The corresponding medical opinion found radiculopathy was not related to diabetes because radiculopathies were usually caused by the compression of the spinal nerves due to structural factors such as herniated discs, spurs, or narrowing of the foramina found in elderly individuals or due to degenerative changes, which were found in the Veteran's cervical spine X-ray report.  The examiner concluded that diabetes mellitus, a metabolic condition, was a "far cry" from a cause of radiculopathy.

In support of his claim, the Veteran submitted excerpts of medical treatises and internet sources, to include encyclopedia excerpts indicating that radiculopathy may be caused by long-term diseases such as diabetes.  See The Gale Encyclopedia of Neurological Disorders 713-14 (Stacey L. Chamberlin & Brigham Narins eds. 2005); Encyclopedia of Medicine 847 (The American Medical Association, 1989).  An internet article also reported that restricted blood flow to the spinal nerves due to diabetes may cause radiculopathy.  See Radiculopathy, MedicineNet.com (accessed June 22, 2013).

In light of the additional evidence indicating right cervical radiculopathy may be caused or aggravated by diabetes mellitus, the Board finds the claim must be remanded in order to obtain an addendum opinion.

Accordingly, the case is REMANDED for the following actions:

1.	The claims file should be sent to an examiner to determine whether right cervical radiculopathy is related to service-connected diabetes mellitus.  If a new examination is deemed necessary to respond to the request, one should be scheduled.

Following a review of the Veteran's records, the examiner is directed to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that right cervical radiculopathy is: 

a) caused by diabetes mellitus; or

b) permanently worsened beyond the normal
progression (versus temporary flare-up of symptoms) as a result of the Veteran's service-connected diabetes mellitus.  

If the examiner finds right cervical radiculopathy has been permanently worsened beyond the natural progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability that is due to diabetes. 

A rationale must be provided for any opinion expressed.  The examiner should specifically address the medical treatises of record indicating diabetes can decrease blood flow to the spinal nerves and cause radiculopathy.

2.	After completing the requested action, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


